United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Guntersville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1515
Issued: November 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 24, 2014 appellant filed a timely application for review from a March 27, 2014
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. Because more than 180 days elapsed from September 6, 2013, the
date of the most recent merit decision, to the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 19, 2013 appellant, then a 44-year-old sales, services and distribution associate,
filed a traumatic injury claim (Form CA-1) alleging that, on July 9, 2013, she was exposed to an
unknown substance on parcels being distributed, resulting in a head or skull injury. A supervisor
checked a box indicating that appellant was not injured in the performance of duty. Her
knowledge of the incident did not agree with appellant’s statements, noting that no substance
was tested or found to be hazardous.
In a diagnostic report dated July 9, 2013, Dr. Lisa G. Driskill, a Board-certified
radiologist, examined the results of a chest x-ray. She noted that the reason for the x-ray was
shortness of breath. On examination of the x-ray, Dr. Driskill found that appellant’s lungs were
clear with no infiltrates and that the cardiac silhouette and mediastinum were normal. She stated
her impression of no acute process.
By letter dated July 26, 2013, the employing establishment challenged appellant’s claim.
It explained that she alleged an unknown substance on the parcels she distributed caused a
headache. The postal inspectors reported that the Guntersville Fire HAZMAT screened the
substance using a HAZMAT ID and that it was determined to be nonhazardous. The employing
establishment further noted that appellant had not submitted any medical evidence.
In an e-mail dated July 26, 2013, Tony Robinson, a postal inspector replied to a request
from the employing establishment’s Health and Resource Management office for a report
confirming that the substance on parcels on July 9, 2013 was nontoxic. He replied:
“There is n[o]t a report that we release[d] that I know of. It was determined to be
nontoxic. [The employing establishment] usually do n[o]t release the actual
substance, but in this instance [the] USPS public information officer had released
erroneous information conclusively identifying the substance as methanol which
generated panic due to contaminated parcels being slated for delivery. None of
the sampling made any significant correlation to actually identify the substance as
being methanol. Inspector J. Morgan found the leaking package. The substance
found leaking is a nontoxic lubricant made for topical use.”
On August 1, 2013 OWCP advised appellant that the evidence submitted was insufficient
to establish her claim. It noted that she had not established that she actually experienced the
incident alleged to cause injury or provided a diagnosis of any medical condition resulting from
her alleged injury. OWCP afforded appellant 30 days to submit additional evidence.
Appellant submitted an emergency department report dated July 9, 2013, which was
signed by several registered nurses. She also submitted a note, signed by a registered nurse
advising that appellant did not work on July 9, 2013 and discharge orders.
In a lab order sheet dated July 9, 2013, Dr. Victor L. Sparks, Board-certified in family
medicine, ordered several diagnostic tests, including a test titled “(serum methanol) (Blood).”
The results of this test were not submitted to the case record.

2

In a report dated July 9, 2013, Dr. Sparks noted that appellant arrived with a chief
complaint of headache, which started just prior to arrival after exposure to a clear oily substance
at work. He stated that she had been exposed for only a few minutes in a room without direct
contact between the substance and her clothing or body parts. Dr. Sparks noted that the
substance had been identified as methanol by an investigator for the employing establishment.
He stated his impression of methanol exposure, headache and nausea. Dr. Sparks prescribed
appellant Zofran for nausea, acetaminophen and Motrin.
In a 911 response report dated July 9, 2013, an emergency medical technician noted that
he had arrived on the scene to find appellant sitting outside. Appellant stated that the chemical
did not touch her, but that she was in the room when it was exposed.
On August 8, 2013 appellant stated that, on the morning of July 9, 2013, she was sorting
mail at the employing establishment when she came across small packages inside the tubs of
mail, carried them to the parcel breakdown area and sorted them into carrier hampers. She was
in the immediate area for approximately eight minutes when a chemical, later identified as
methanol, leaked on 15 packages. Appellant went to the flat case and found a parcel sack on top
of a garbage can. She picked it up, not knowing that it was a sack with the chemical spilled on it.
Appellant stated that the chemical got on her hands and clothing. Once she exited the building,
her mouth and tongue were tingling, she had a headache and she began to feel nauseated, sleepy,
confused, disoriented and giddy. Appellant was taken by ambulance to a hospital, where she was
treated. After being discharged, she was unable to drive and had headache and nausea for the
rest of the evening. Appellant stated that, for the following five to seven days, she had
confusion, stomach cramps and difficulty staying focused.
By letter dated August 21, 2013, Dr. Sparks stated that appellant had been seen on July 9,
2013 after being exposed to an unknown substance while at work at the employing
establishment. The substance was described as clear and oily, with primary exposure on the
hands as well as an odd taste in the mouth and subsequent headache. Dr. Sparks stated that it
had been brought to his attention that OWCP did not wish to pay for the emergency room visits.
At the time of the incident, the employing establishment was shut down, investigators were sent
and the substance was identified by the emergency medical technicians as containing methanol.
Dr. Sparks stated that it was later determined to have been K-Y Gel substance with an additive
that apparently gave appellant and other coworkers their symptoms. He noted that he had been
approached by employees of the employing establishment to further clarify their medical records
in order that they were not billed personally. Dr. Sparks stated that he felt that the medical
record “stands for itself relative to the causal relationship of the unknown exposure and
[appellant’s] subsequent symptoms and the need for further workup as indicated with the
unknown substance at that time.”
By decision dated September 6, 2013, OWCP denied appellant’s claim. It found that she
had not established a diagnosis in connection with the incident of July 9, 2013. OWCP noted
that the medical evidence contained a diagnoses of methanol exposure, headache and nausea. It
noted that both headache and nausea were symptoms, not definitive diagnoses. Further, that
methanol exposure was not a diagnosis because it only denoted the substance to which appellant
was exposed.

3

By form dated March 11, 2014, received by OWCP on March 21, 2014, appellant
requested reconsideration of OWCP’s September 6, 2013 decision. With her request, she
attached a narrative statement. Appellant related that her office was evacuated after two
coworkers and herself were exposed to methanol from a leaking package and that they soon
experienced headache, tingling/numbing of the tongue, nausea, disorientation, giddiness, blurred
vision, dizziness and stomach cramps. She contended that tests of the chemical by the hazard
team of the local fire department, the hospital emergency room staff and the postal inspectors
determined that the substance was methanol. Appellant explained that she was at work sorting
mail and exposed to a leaking package containing methanol. She stated that she had documents
from her physician, the emergency room, fire department and police officials. Appellant did not
submit these documents to OWCP. She contended that she had the damaged package with the
chemical in it, sealed in an airtight container. Appellant also submitted a hazard summary from
the Environmental Protection Agency’s web site explaining what methanol is, its uses, its
sources and potential exposures and health hazard information.2
By decision dated March 27, 2014, OWCP declined appellant’s request for
reconsideration without reviewing the merits of the case. It found that her request did not raise
any substantive legal questions or include new and relevant evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.4
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.5 The Board also has held that the submission of evidence which
does not address the particular issue involved does not constitute a basis for reopening a case.6
While the reopening of a case may be predicated solely on a legal premise not previously

2

20 C.F.R. § 10.303(b) states that employers may be required under other statutes or regulations to provide their
employees with medical testing and/or other services where simple exposure to a workplace hazard has occurred,
including an identifiable event such as a spill, leak or explosion.
3

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

4

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

5

See Daniel Deparini, 44 ECAB 657, 659 (1993).

6

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).

4

considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.7
ANALYSIS
OWCP issued a September 6, 2013 decision denying appellant’s claim for compensation.
By form dated March 11, 2014, received by OWCP on March 21, 2014, appellant requested
reconsideration of this decision.
As noted, the Board does not have jurisdiction over the merits of the September 6, 2013
decision. The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the
claim. In her March 11, 2014 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law or advance a new and relevant legal
argument not previously considered. Her legal argument consisted of her contention that her
claim was established based on the evidence of record. This argument was not new. The
elements of appellant’s claim had already been considered upon the initial adjudication of
September 6, 2013. Appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(2).
The underlying issue in this case is whether appellant submitted sufficient medical
evidence to establish an injury related to the traumatic incident of July 9, 2013. A claimant may
be entitled to a merit review by submitting new and relevant evidence, but appellant did not
submit any new and relevant evidence in this case. With her request, appellant submitted a
statement and a description of methanol from the web site of the Environmental Protection
Agency.8 While these documents were not previously of record, they are irrelevant to the
grounds upon which OWCP denied her claim. Appellant’s claim was denied because it lacked a
firm medical diagnosis from a physician related to the incident of July 9, 2013. Neither her
statement nor the description of methanol provided a diagnosis from a physician with an opinion
in causal relation. As such, these documents were not relevant and insufficient to require a merit
review of her claim.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).
7

Vincent Holmes, 53 ECAB 468, 472 (2002); Robert P. Mitchell, 52 ECAB 116, 119 (2000).

8

Appellant stated that she had relevant documents from her physician, the emergency room, fire department and
police officials, but they were not in the record.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 27, 2014 is affirmed.
Issued: November 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

